Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed August 26, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed August 26, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-18 are cancelled. Claims 19-42 are newly added.
	Claims 19-42 are pending.
Claim Objections
Claim 28 is objected to because of the following informalities:  typographical error.  “”wherein the least” in line 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
As Claims 5 and 6 have been cancelled, the 35 U.S.C. 112(b) rejections of those claims are moot, and those rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 25 recites the limitations "the first portion" in lines 2 and 3 and "the second portion" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-24, 26, 27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe et al. (U.S. Patent Application Publication 20190339818 A1, hereinafter “Rhe”) in view of Na et al. (U.S. Patent Application 20190064960 A1, hereinafter “Na”).

Regarding Claim 19 (New), Rhe teaches a touch display device (Abstract line 1) comprising: 
a substrate (par 0119 Fig 9 substrate SUB); 
at least one transistor on the substrate (par 0119 Fig 9 first transistor T1 may be on substrate SUB); 
an organic light-emitting diode on the at least one transistor (par 0121 Fig 9 light-emitting device ED may be on first transistor T1); 
an encapsulation layer on the organic light-emitting diode (par 0123 Fig 9 encapsulation layer ENCAP may be configured as a single layer, or may be configured as multiple layers (e.g., PAS1, PCL, and PAS2) on organic light-emitting device ED, as shown in the FIG. 9); 
a touch buffer film on the encapsulation layer (par 0132 Fig 9 touch buffer film T-BUF may be on the encapsulation layer ENCAP); 
a plurality of touch electrodes comprising at least one X-touch electrode and at least one Y-touch electrode on the touch buffer film (par 0136 Fig 9 X-touch electrode lines X-TEL and Y-touch electrode lines Y-TEL may intersect each other on the touch buffer film T-BUF; Y-TEL may include a plurality of Y-touch electrodes (Y-TE) and a plurality of Y-touch electrode connecting lines (Y-CL) for electrically connecting the plurality of Y-touch electrodes (Y-TE) to each other; par 0139 X-TEL may include a plurality of X-touch electrodes (X-TE) and a plurality of X-touch electrode connecting lines (X-CL) for electrically connecting the plurality of X-touch electrodes (X-TE) to each other), wherein 
a black matrix on the plurality of touch electrodes (par 0158 Fig 10 a black matrix (BM) may be on the display panel (DISP) [on the touch electrodes par 0159], and a color filter (CF) may be on the black matrix (BM). The position of the black matrix (BM) may correspond to the position of the electrode metal (EM) of the touch electrode (TE)); and 
a plurality of color filters on the black matrix (par 0158 Fig 10 a plurality of color filters (CF) may be on the black matrix (BM)).
However, Rhe appears not to expressly teach
each of the at least one X-touch electrode and the at least one Y-touch electrode comprises at least one body portion and a plurality of wing portions, and 
the plurality of wing portions of the X-touch electrode are disposed to engage with the plurality of wing portions of the Y-touch electrode.
Na teaches  
each of the at least one X-touch electrode and the at least one Y-touch electrode comprises at least one body portion (par 0155 Fig 10A IE1-3 comprises body portion labeled as SP1/TP1) and a plurality of wing portions (par 0155 Fig 10A IE1-3 comprises wing portions labeled as SP1/BP1 and SP1/BP2), and 
the plurality of wing portions of the X-touch electrode are disposed to engage with the plurality of wing portions of the Y-touch electrode Fig 10A wing portions SP1/BP1 and SP1/BP2 are disposed to engage with the plurality of wing portions BP3 included in at least one Y-touch electrode SP2 among the plurality of Y-touch electrodes SP2). 
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the body and wing portions of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features.

Regarding Claim 20 (New), Rhe as modified teaches the touch display device of claim 19, further comprising 
at least one dummy metal disposed inside each of the at least one X-touch electrode (Na par 0171 one area of DM1 of annotated Fig 11 below) and the at least one Y-touch electrode (Na par 0171 one area of DM2 of annotated Fig 11 below).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy metal areas of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

    PNG
    media_image1.png
    305
    368
    media_image1.png
    Greyscale


Regarding Claim 21 (New), Rhe as modified teaches the touch display device of claim 20, wherein 
the at least one dummy metal is positioned inside the plurality of wing portions of the at least one X-touch electrode and the plurality of wing portions of the at least one Y-touch electrode, respectively (Na Fig 11, above, dummy metals areas shown as such).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy metal areas of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 22 (New), Rhe as modified teaches the touch display device of claim 20, wherein 
the at least one dummy metal is in a floating state in which an electrical signal is not applied (Na par 0172 optical dummy electrodes DM1 and DM2 are floating electrodes).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy metal areas of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 23 (New), Rhe as modified teaches the touch display device of claim 20, wherein 
the at least one dummy metal is formed to have a zigzag shape (Na par 0172 Fig 11 DM1 and DM2 have zigzag shaped edges).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy metal areas having zigzag shapes of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 24 (New), Rhe as modified teaches the touch display device of claim 20, wherein 
the at least one wing portion among the plurality of wing portions comprises a first dummy area having a first shape (Na par 0171 one area of DM1 of annotated Fig 11 below), and a second dummy area having a second shape different from the first shape (Na par 0171 another area of DM1 of annotated Fig 11 below), and 
the at least one dummy metal comprises at least one first dummy metal disposed in the first dummy area (Na par 0125 patterns on the sensing layers may be made of metal mesh) and at least one second dummy metal disposed in the second dummy area (Na par 0125 patterns on the sensing layers may be made of metal mesh).

    PNG
    media_image1.png
    305
    368
    media_image1.png
    Greyscale


Regarding Claim 26 (New), Rhe as modified teaches the touch display device of claim 19, wherein the encapsulation layer comprises at least one inorganic encapsulation layer and at least one organic encapsulation layer (Rhe par 0079 encapsulation layer (ENCAP) may be formed as a single layer or as multiple layers. For example, when the encapsulation layer (ENCAP) includes multiple layers, the encapsulation layer (ENCAP) may include one or more inorganic encapsulation layers and one or more organic encapsulation layers).

Regarding Claim 27 (New), Rhe as modified teaches the touch display device of claim 19, wherein at least two of the plurality of wing portions of the X-touch electrode have different length (Na Fig 10A SP1/BP1 and SP1/BP2 have different lengths).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the wing portion arrangement of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 29 (New), Rhe as modified teaches the touch display device of claim 24, wherein a portion of the touch electrode is located between the first dummy area and the second dummy area (Na annotated Fig 11 above shows portion of touch electrode comprising TP1 is between first and second dummy areas).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy area arrangement of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 30 (New), Rhe as modified teaches the touch display device of claim 24, wherein an outer edge of at least one of the first dummy area and the second dummy area comprises at least two or more corners comprising sides orthogonal to each other (Na annotated Fig 11 above shows such).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy area arrangement of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 31 (New), Rhe as modified teaches the touch display device of claim 24, wherein an outer edge of at least one of the first dummy area and the second dummy area comprises at least two or more corners comprising sides forming an obtuse angle with each other (Na annotated Fig 11 above shows the lower dummy area having an obtuse angles corner).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the dummy area arrangement of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 32 (New), Rhe as modified teaches the touch display device of claim 19, wherein at least one of the at least one body portion and the plurality of wing portions comprises a bent structure (Na Fig 10 body portion BP1 includes a bent-shaped edge).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the body portion arrangement of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Regarding Claim 33 (New), Rhe as modified teaches the touch display device of claim 19, wherein 
at least two or more X-touch electrodes among the at least one X-touch electrodes is disposed adjacent to each other along a first direction (Rhe par 0139 X-TEL may include a plurality of X-touch electrodes (X-TE) and a plurality of X-touch electrode connecting lines (X-CL) for electrically connecting adjacent ones of the plurality of X-touch electrodes (X-TE) to each other, par 0112 Fig 8 X-touch electrodes arranged along the first horizontal direction), 
at least two or more Y-touch electrodes among the at least one Y-touch electrodes is disposed adjacent to each other along a second direction (Rhe Y-TEL may include a plurality of Y-touch electrodes (Y-TE) and a plurality of Y-touch electrode connecting lines (Y-CL) for electrically connecting adjacent ones of the plurality of Y-touch electrodes (Y-TE) to each other, par 0112 Fig 8 Y-touch electrodes arranged along the second, intersecting vertical direction), and 
wherein the plurality of wing portions are arranged to extend along a third direction different from the first direction and the second direction (Na Fig 10A wing portions SP1/BP1 and SP1/BP2 have lengths extending in a third direction between the first and second directions).
Rhe and Na are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the electrode arrangement of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features (Na par 0172).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rhe et al. (U.S. Patent Application Publication 20190339818 A1, hereinafter “Rhe”) in view of Na et al. (U.S. Patent Application 20190064960 A1, hereinafter “Na”) and further in view of Moy et al. (U.S. Patent Application 20210026498 A1, hereinafter “Moy”).

Regarding Claim 25 (New), Rhe as modified teaches the touch display device of claim 24, wherein
the first dummy area is positioned inside the first portion (Na par 0171 one area of DM1 of annotated Fig 11 below), and has an outline defined 
the second dummy area is positioned inside the second portion (Na par 0171 another area of DM1 of annotated Fig 11 below), and includes an outline defined 
a size of the second dummy area different from a size of the first dummy area (annotated Fig 11 portions of differing size below).
	However, Rhe as modified appears not to expressly teach dummy areas are an outline defined by cutting of electrode metal of the first and second portions.
	Moy teaches dummy areas are an outline defined by cutting of electrode metal of the first and second portions (par 0005 Metal mesh touch electrodes can be formed in a metal mesh layer and a boundary between adjacent electrodes may be defined by cuts in the metal mesh).
Rhe Na and Moy are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Na with the inclusion of the mesh cutting of Moy. The motivation would have been in order to provide features in the metal grid layer and reduce visibility of the metal mesh (Moy par 0005).

Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe et al. (U.S. Patent Application Publication 20190339818 A1, hereinafter “Rhe”) in view of Na et al. (U.S. Patent Application 20190064960 A1, hereinafter “Na”) and further in view of Teranishi et al. (U.S. Patent Application 20100328268 A1, hereinafter “Teranishi”).

Regarding Claim 28 (New), Rhe as modified teaches the touch display device of claim 24, wherein the least one wing portion among the plurality of wing portions comprises a first portion having a first width (Na Fig 10A BP1 is shown having a portion with first width), a second portion having a second width different from the first width (Na Fig 10A BP1 is shown having a portion with second width different from the first width). 
However, Rhe as modified appears not to expressly teach the first dummy area is located inside the first portion, and the second dummy area is located inside the second portion.
Teranishi teaches wherein the first dummy area is located inside the first portion, and the second dummy area is located inside the second portion (Fig 27B teaches an electrode with a main body and many hexagonal portions which may be construed as wings, each with a dummy area located inside).
Rhe Na and Teranishi are analogous art as they each pertain to touch display device. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Na with the inclusion of the dummy areas of Teranishi. The motivation would have been in order to provide improvements in reducing visibility of the electrode features.

Regarding Claim 34 (New), Rhe as modified teaches the touch display device of claim 28, wherein a length of the first portion is different from a length of the second portion (Na Fig 11 wing SP1/BP1 portions shown circled below have different widths and have different lengths).
Rhe Teranishi and Na are analogous art as they each pertain to touch display device. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/ Teranishi with the inclusion of the portion lengths of Na. The motivation would have been in order to provide improvements in reducing visibility of the electrode features as well as control of mutual capacitances between electrodes.

    PNG
    media_image2.png
    313
    365
    media_image2.png
    Greyscale


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rhe et al. (U.S. Patent Application Publication 20190339818 A1, hereinafter “Rhe”) in view of Vaze (U.S. Patent Application 20200103994 A1).

Regarding Claim 35 (New), Rhe teaches a touch display device (Abstract line 1) comprising: 
a substrate (par 0119 Fig 9 substrate SUB); 
at least one transistor on the substrate (par 0119 Fig 9 first transistor T1 may be on substrate SUB); 
an organic light-emitting diode on the at least one transistor (par 0121 Fig 9 light-emitting device ED may be on first transistor T1); 
an encapsulation layer on the organic light-emitting diode (par 0123 Fig 9 encapsulation layer ENCAP may be configured as a single layer, or may be configured as multiple layers (e.g., PAS1, PCL, and PAS2) on organic light-emitting device ED, as shown in the FIG. 9); 
a plurality of X-touch electrode lines disposed on the encapsulation layer located in an active area and including a plurality of X-touch electrodes, at least two or more X-touch electrodes disposed adjacent to each other along a first direction among the plurality of X-touch electrodes being electrically connected to each other (par 0136 Fig 9 X-touch electrode lines X-TEL and Y-touch electrode lines Y-TEL may intersect each other on the touch buffer film T-BUF on the encapsulation ENCAP layer [in the active area, par 0065]; par 0139 X-TEL may include a plurality of X-touch electrodes (X-TE) and a plurality of X-touch electrode connecting lines (X-CL) for electrically connecting adjacent ones of the plurality of X-touch electrodes (X-TE) to each other, par 0112 Fig 8 X-touch electrodes arranged along the first horizontal direction);
a plurality of Y-touch electrode lines disposed on the encapsulation layer and including a plurality of Y-touch electrodes, at least two or more Y-touch electrodes disposed adjacent to each other along a second direction intersecting the first direction among the plurality of Y-touch electrodes being electrically connected to each other (par 0136 Fig 9 X-touch electrode lines X-TEL and Y-touch electrode lines Y-TEL may intersect each other on the touch buffer film T-BUF on the encapsulation ENCAP layer [in the active area, par 0065]; Y-TEL may include a plurality of Y-touch electrodes (Y-TE) and a plurality of Y-touch electrode connecting lines (Y-CL) for electrically connecting adjacent ones of the plurality of Y-touch electrodes (Y-TE) to each other, par 0112 Fig 8 Y-touch electrodes arranged along the second, intersecting vertical direction);
a plurality of touch routing lines electrically connected to at least one of the plurality of X-touch electrode lines and the plurality of Y-touch electrode lines (par 0106 Fig 8 The plurality of touch routing lines (TL) may include one or more X-touch routing lines (X-TL) connected to the respective X-touch electrode lines (X-TEL), and one or more Y-touch routing lines (Y-TL) connected to the respective Y-touch electrode lines (Y-TEL)); 
a black matrix on the plurality of Y-touch electrodes and the plurality of X-touch electrodes (par 0158 Fig 10 a black matrix (BM) may be on the display panel (DISP) [on the touch electrodes par 0159], and a color filter (CF) may be on the black matrix (BM). The position of the black matrix (BM) may correspond to the position of the electrode metal (EM) of the touch electrode (TE)); and 
a plurality of color filters on the black matrix (par 0158 Fig 10 a plurality of color filters (CF) may be on the black matrix (BM)).
However, Rhe appears not to expressly teach wherein
at least one touch routing line among the plurality of touch routing lines comprises: 
a first routing line portion disposed on a layer different from a layer on which the X- touch electrode lines and the Y-touch electrode lines are disposed, and connected to a corresponding touch electrode line among the X-touch electrode lines and the Y-touch electrode lines through a first contact hole; and 
a second routing line portion disposed on a same layer as a layer on which the X-touch electrode lines and Y-touch electrode lines are disposed, at least a portion of which is physically separated from the corresponding touch electrode line, and connected to the first routing line portion through a second contact hole. 
Vaze teaches wherein at least one touch routing line among the plurality of touch routing lines comprises: 
a first routing line portion disposed on a layer different from a layer on which the X-touch electrode lines and the Y-touch electrode lines are disposed, and connected to a corresponding touch electrode line (Vaze par 0047 Fig 7B teaches the two routing lines 711A and 711B may be on different layers, e.g. 711A on a layer different than the touch electrode line 714) among the X-touch electrode lines and the Y-touch electrode lines through a first contact hole (Rhe teaches such connection types at paras 0147,0149); and 
a second routing line portion disposed on a same layer as a layer on which the X-touch electrode lines and Y-touch electrode lines are disposed (Vaze par 0047 Fig 7B teaches the two routing lines 711A and 711B may be on different layers, e.g. 711B on a same layer as the touch electrode line 714), at least a portion of which is physically separated from the corresponding touch electrode line (Vaze par 0047 Fig 7B shows the longer portion of the routing line 711B is separated from the touch electrode line), and connected to the first routing line portion (Vaze par 0046 Fig 7B portions 710A and 710B, and thus routing lines 711A and 711B, can be coupled to ground or be driven by the same drive voltage (e.g., AC) during the mutual capacitance mode such that row 714 operates as a single “drive line”, in which the two routing lines are effectively electrically connected) through a second contact hole (Rhe teaches such connection types at paras 0147,0149).
Rhe and Vaze are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe with the inclusion of the routing line arrangement of Vaze. The motivation would have been in order to provide flexibility in driving voltages, etc. in different modes of operation, such as mutual or self-capacitance modes (Vaze par 0046).

Claims 36-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe et al. (U.S. Patent Application Publication 20190339818 A1, hereinafter “Rhe”) in view of Vaze (U.S. Patent Application 20200103994 A1) and further in view of Moy et al. (U.S. Patent Application 20210026498 A1, hereinafter “Moy”).

Regarding Claim 36 (New), Rhe as modified teaches the touch display device of claim 35. However, Rhe as modified appears not to expressly teach wherein at least one touch routing line among the plurality of touch routing lines comprises: 
a first electrode line portion and a second electrode line portion separated from the first electrode line portion; and 
a plurality of cutting patterns corresponding to a portion of a boundary between the first electrode line portion and the second electrode line portion and shorter than the portion of the corresponding boundary. 
Moy teaches wherein at least one touch routing line among the plurality of touch routing lines comprises: 
a first electrode line portion and a second electrode line portion separated from the first electrode line portion (Moy par 0064 Fig 12A 1202 upper portion and 1202 lower portion, corresponding to metal mesh unit Fig 5 522); and 
a plurality of cutting patterns (Moy par 0064 Fig 12A e.g. cuts 1208) corresponding to a portion of a boundary between the first electrode line portion and the second electrode line portion (Moy par 0064 Fig 12A corresponding to boundary between 1202 upper portion and 1202 lower portion) and shorter than the portion of the corresponding boundary (Moy as par 0064 teaches cuts 1208 to each be a “cut”, and Fig 12A highlights areas of each of these to be confined to the vicinity of the mesh line which is cut, and as par 0045 describes cuts formed by laser, one of skill in the art would reasonably understand the “cutting pattern” for each “cut” to be much shorter than the corresponding boundary portion). 
Rhe Vaze and Moy are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Vaze with the inclusion of the cutting patterns of Moy. The motivation would have been in order to provide features in the metal grid layer and reduce visibility of the metal mesh (Moy par 0005).

Regarding Claim 37 (New), Rhe as modified teaches the touch display device of claim 36, wherein at least two or more of the plurality of cutting patterns are separated from each other (Moy Fig 12A shows lower right two cutting patterns 1208 separated from each other).
Rhe Vaze and Moy are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Vaze with the inclusion of the cutting patterns of Moy. The motivation would have been in order to provide features in the metal grid layer and reduce visibility of the metal mesh (Moy par 0005).

Regarding Claim 38 (New), Rhe as modified teaches the touch display device of claim 36, wherein at least one of the plurality of cutting patterns is surrounded by an electrode metal constituting the touch electrode line (Moy par 0053 Fig 9B cut 922 is surrounded by mesh electrode metal).
Rhe Vaze and Moy are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Vaze with the inclusion of the cutting patterns of Moy. The motivation would have been in order to provide features in the metal grid layer and reduce visibility of the metal mesh (Moy par 0005).

Regarding Claim 39 (New), Rhe as modified teaches the touch display device of claim 36, wherein at least one of the plurality of cutting patterns meets the boundary between the first electrode line portion and the second electrode line portion (Moy Fig 12A shows each of cutting patterns 1208 parallel to and on a portion the boundary, and thus clearly “meeting” other portions of the boundary, between the first electrode line portion and the second electrode line portion).
Rhe Vaze and Moy are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Vaze with the inclusion of the cutting patterns of Moy. The motivation would have been in order to provide features in the metal grid layer and reduce visibility of the metal mesh (Moy par 0005).

Regarding Claim 40 (New), Rhe as modified teaches the touch display device of claim 36, wherein at least one of the plurality of cutting patterns is parallel to the boundary between the first electrode line portion and the second electrode line portion (Moy Fig 12A shows each of cutting patterns 1208 parallel to the boundary between the first electrode line portion and the second electrode line portion).
Rhe Vaze and Moy are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Vaze with the inclusion of the cutting patterns of Moy. The motivation would have been in order to provide features in the metal grid layer and reduce visibility of the metal mesh (Moy par 0005).

Regarding Claim 42 (New), Rhe as modified teaches the touch display device of claim 36, wherein a touch routing line electrically connected to the first electrode line portion among the plurality of touch routing lines is different from a touch routing line electrically connected to the second electrode line portion among the plurality of touch routing lines (Vaze par 0046 Fig 7B routing line 711A electrically connected to the first electrode line portion 710A is different from routing line 711B electrically connected to the first electrode line portion 710B; row 714 operates as a single “drive line”).
Rhe Moy and Vaze are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Moy with the inclusion of the routing line arrangement of Vaze. The motivation would have been in order to provide flexibility in driving voltages, etc. in different modes of operation, such as mutual or self-capacitance modes (Vaze par 0046).

Claims 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rhe et al. (U.S. Patent Application Publication 20190339818 A1, hereinafter “Rhe”) in view of Vaze (U.S. Patent Application 20200103994 A1) and further in view of Moy et al. (U.S. Patent Application 20210026498 A1, hereinafter “Moy”) and Lee et al. (U.S. Patent Application 20190004638 A1, hereinafter “Lee”).

Regarding Claim 41 (New), Rhe as modified teaches the touch display device of claim 36. However, Rhe as modified appears not to expressly teach wherein a part of the plurality of cutting patterns is arranged to extend in a third direction different from the first direction and the second direction, and another part of the plurality of cutting patterns is arranged to extend in a fourth direction intersecting the third direction.
In a similar application Lee teaches wherein a part of the plurality of cutting patterns is arranged to extend in a third direction different from the first direction and the second direction, and another part of the plurality of cutting patterns is arranged to extend in a fourth direction intersecting the third direction (par 0060 Figs 2 and 3 show such cutting patterns in third and fourth directions).
Rhe Vaze Moy and Lee are analogous art as they each pertain to touch display device. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Rhe/Vaze/Moy with the inclusion of the cutting pattern directions of Lee. The motivation would have been in order to provide separating a layer of metal mesh into touch electrodes (Lee par 0060).


Response to Arguments
Applicant’s arguments with respect to claims 19 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624